Clinton, J.
The defendant entered a plea of guilty to a charge of possession of a forged instrument with intent to utter *547and publish the same as genuine, and was given an indeterminate sentence of not less than 7 nor more than 10 years. The sole issue raised on appeal is the claim that the sentence is excessive.
Defendant was represented by counsel throughout the proceedings. The proceedings surrounding arraignment and plea adhered meticulously to standards and rules for the protection of the accused. A plea bargain made by the prosecution with defendant, which included a recommendation to the court of a sentence of not more than 10 years, was carefully adhered to by the prosecution. Sentence was imposed after a presentence investigation. The sentence authorized by statute is 1 to 20 years imprisonment and a fine. § 28-601, R. R. S. 1943. The record reveals no abuse of discretion by the trial court.
Affirmed.